Citation Nr: 0322156	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  01-09 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for rhinitis/upper 
respiratory infection/sinusitis.

4.  Entitlement to service connection for eye 
injury/conjunctivitis.

5.  Entitlement to service connection for a throat 
disability, also claimed as chronic tonsillitis.

6.  Entitlement to service connection for nasal septum 
deviation.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
September 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that, in pertinent part, denied service 
connection for the disabilities noted on the first page of 
this decision.  

In May 2000, the RO denied service connection for the 
disabilities noted on the first page of this decision based 
on a July 1999 claim.  In December 2000, the veteran filed a 
notice of disagreement (NOD) with denial of the issues of 
entitlement to service connection for a left shoulder 
disability, eye injury/conjunctivitis and rhinitis/upper 
respiratory infection/sinusitis.  Thereafter, the RO informed 
the veteran in January 2001 it was reconsidering all claims 
denied in May 2000 pursuant to the newly-enacted Veterans 
Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 
Stat. 2096 (2000).  It also informed the veteran that his 
appeal as to the three issues in his NOD was suspended until 
the RO completed actions consistent with the VCAA.  The RO 
informed the veteran that if benefits were not granted upon 
reconsideration, the work would continue on appealed issues.  
In April 2001, the RO informed the veteran that the RO was 
reviewing his claim in light of the VCAA.  In May 2001, the 
veteran wrote to the RO indicating he only wished to appeal 
the issues involving his shoulders, rhinitis/sinusitis/ upper 
respiratory infection, and an eye injury.  In August 2001, 
the RO issued a rating decision denying all issues denied in 
the May 2000 decision.  In August 2001, the veteran reported 
that he was pursuing his claim for deviated nasal septum and 
a throat condition/tonsillitis.  Thereafter, the RO issued a 
Statement of the Case (SOC) in October 2001 addressing the 
three issues that were the subject of the December 2000 NOD.  
The veteran filed an NOD in September 2001 listing the six 
issues listed on the title page of this decision.  The issues 
not addressed in the October 2001 SOC were addressed in a 
July 2002 SOC.  All of the issues were included in the 
veteran's December 2001 substantive appeal, and were 
addressed in either one or the other of the two supplemental 
statements of the case (SSOC's) issued in January 2003.  
Thus, all six issues are properly before the Board at this 
time.


FINDINGS OF FACT

1.  A bilateral shoulder disability did not result from 
disease or injury in service.

2.  A bilateral knee disability did not result from disease 
or injury in service.

3.  Rhinitis/upper respiratory infection/sinusitis did not 
result from disease or injury in service.

4.  An eye injury/conjunctivitis did not result from disease 
or injury in service.

5.  A throat disorder, including tonsillitis, did not result 
from disease or injury in service.

6.  A deviated nasal septum did not result from disease or 
injury in service.

7.  The veteran failed to report for VA examinations 
scheduled in September 2002.


CONCLUSIONS OF LAW

1.  A bilateral shoulder disorder was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.655  (2002).

2.  A bilateral knee disorder was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.655  (2002).

3.  Rhinitis/upper respiratory infection/sinusitis was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.655  (2002).

4.  An eye injury/conjunctivitis was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.655  (2002).

5.  A throat disorder, including tonsillitis, was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.655  (2002).

6.  A deviated nasal septum was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.655  (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  VCAA Duties

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2002).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Initially, the Board finds no deficiencies with the duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete as required in 
38 U.S.C.A. § 5102.  The veteran's completed claim form for 
his claims was received in July 1999.  With respect to VA's 
duty to notify, the record shows that the requirements of the 
VCAA were set forth in detail in letters furnished to the 
appellant and his representative in January and April 2001.  
He was also provided Statements of the Case (SOC) in October 
2001 and July 2002.  Moreover, it appears from the 
contentions and arguments presented by the appellant that he 
is fully aware of the relevant law and evidence germane to 
his claims at issue on appeal, and is aware, as well, of the 
responsibilities that both he and VA share with respect to 
the development of the claims.  The VCAA-notice letter of 
January 2001 informed him what evidence and information VA 
had and what VA would be obtaining, and explained that VA 
would make reasonable efforts to help him get evidence such 
as medical records, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The April 2001 letter further informed the veteran 
of the provisions of the VCAA and VA's duties.  The veteran 
was asked to sign a release form to enable VA to obtain 
records.  Two Supplemental Statements of the Case (SSOC) were 
issued in January 2003.  The SOCs and the SSOCs informed the 
veteran of the actual laws and regulations pertinent to the 
claim.  An additional letter was sent to the veteran in 
October 2002 .  In that letter, he was informed that he 
failed to report for a scheduled examination and asked if he 
would be willing to report for another examination and given 
detailed information as to the consequences of failing to 
report for a VA examination scheduled in conjunction with his 
claim.  A response within 30 days was requested.  No response 
was received from the veteran.  The subsequent written brief 
from the appellant's representative service organization, 
filed in May 2003, does not request an additional 
examination.  

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal.  Therefore, the Board finds that the Department's 
duty to notify has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

With respect to VA's duty to assist, the appellant has 
provided records of private treatment but has not referenced 
any additional unobtained evidence that might aid his appeal 
or that might be pertinent to his claim.  The duty to assist 
also includes, when appropriate, the duty to conduct a 
medical examination of the claimant.  In this case, the RO 
provided the appellant VA compensation examinations in 
January 2000 in connection with the development and 
adjudication of the claim on appeal.  As noted, additional 
examinations were scheduled in 2002 but the veteran failed to 
report for these examinations.  

Finally, the Board notes that the VCAA notification letters 
sent to the appellant, in conjunction with the SOCs and the 
SSOCs, essentially complied with the recent holding of 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (2003).  That 
case held that 38 C.F.R. § 19.9(a)(2)(ii) is invalid to the 
extent it provides a claimant "not less than 30 days" to 
respond to a VCAA notification letter sent by the Board 
because it is contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  In this 
case, the RO and not the Board advised the appellant of the 
VCAA.  The RO's duty to notify, pursuant to 38 C.F.R. § 
3.159(b), was not invalidated by the recent Federal Circuit 
decision.  Moreover, even if the 2001 VCAA letters did not 
expressly notify the appellant that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b), any such error in the letters was 
harmless and did not affect his substantive rights.  That is 
so because more than one year has passed since both letters 
and the SOCs were sent, so the appellant's case was not 
decided before the one-year period expired, and he had more 
than ample time to submit additional evidence.  The documents 
collectively provided pertinent law and addressed all 
evidence presented in the claim.  It is clear that the 
claimant has nothing further to submit, and adjudication of 
his claim can proceed.

In light of the circumstances of this case, which has 
involved extensive development attempts, including multiple 
attempts to schedule the veteran for examinations, obtaining 
all medical records known to exist, and obtaining 2000 VA 
medical examinations concerning the claim, it appears that VA 
has done everything reasonably possible to assist the 
appellant.  Further delay of the appellate review of this 
case by the Board would serve no useful purpose.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

B.  Service Connection

1.  Pertinent Law and Regulations:

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability either had its onset in service or is the result 
of a disease or injury incurred in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 2002); see Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997) (holding that an interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes is not 
arbitrary).  A current disability is usually shown by medical 
evidence of a diagnosis of that disability for service 
connection purposes.  Generally, a veteran's statements as to 
subjective symptomatology alone, such as complaints of pain, 
without medical evidence of an underlying impairment capable 
of causing the symptoms alleged, is not sufficient evidence 
of the existence of a current disability for VA service 
connection purposes.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted), appeal dismissed, 259 F.3d 1356 
(Fed. Cir. 2001).

Under the provisions of 38 C.F.R. § 3.102, when, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

Under VA regulation pertinent to the failure to report for VA 
examinations, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, without good cause, the claim shall be 
rated based on the evidence of record.  38 C.F.R. § 3.655(b) 
(2002).  In Olson v. Principi, 3 Vet. App. 480 (1992) the 
veteran failed to report for scheduled examinations.  In that 
case, it was reiterated that the duty to assist is not always 
a one-way street, or a blind alley; and that the veteran must 
be prepared to cooperate with the VA's efforts to provide an 
adequate medical examination and by submitting all the 
medical evidence supporting her claim.  See also Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Therefore, no further 
assistance to the veteran is required.

2.  Factual Background

The veteran urges that all of the disabilities for which he 
has filed claims for service connection began in service.  He 
claims he injured his knees and shoulders on several 
occasions in service, that he has had recurrent upper 
respiratory, tonsil, throat and sinus problems since service, 
that he incurred deviated nasal septum during this period, 
and that he injured his eyes when he put inappropriate 
contact lens solution in his eyes in service.  

Service medical records show that the veteran had treatment 
for acute illnesses during service including sore throat, 
upper respiratory infection, viral syndrome, and sinusitis on 
multiple occasions.  In January 1993 he was treated for 
tonsillitis.  He also suffered right deltoid muscle strain in 
September 1995 and injury to the left shoulder while 
rappelling in October 1995.  In November 1995, he reported 
eye redness and irritation  after using the wrong contact 
lens solution.  The assessment was keratoconjunctivitis 
secondary to contact lens wear.  He was advised to 
discontinue wearing the lenses and return to the clinic if he 
had further problems.  In April 1996, X-ray of the left 
shoulder showed healed acromion fracture.  He was noted to 
have left shoulder instability.  He underwent physical 
therapy.  His examination at the time of separation in July 
1996 showed no chronic disorder, however.  His visual acuity 
for distant vision was 20/20 right eye, 20/30 left eye.  
Nose, sinuses, mouth and throat and eyes were reportedly 
normal.  It was noted that the veteran had arthralgia of the 
shoulders and knees, and that this was managed by 
Motrin/indocin.  

Private medical records submitted by the veteran from Western 
Wake Medical Center show treatment for conjunctivitis with 
marked erythema bilaterally in November 1995, while the 
veteran was still in service.  Chemical 
abrasion/conjunctivitis was diagnosed.

A VA outpatient treatment record dated in August 1999 shows 
complaints of bilateral shoulder pain.  The veteran reported 
he had pain since he had fallen in service as described in 
his service medical records.  X-rays showed normal right 
shoulder and left possible old fracture site, possible 
partial rotator cuff tear versus tendonitis.  Follow-up in 
December 1999 revealed no significant findings with the 
exception of tenderness on the left.  He was referred to 
physical therapy for the shoulder.  

In January 2000, the veteran underwent several examinations 
by an examiner on behalf of VA.  On general examination, he 
reported that his rhinitis, sinusitis, upper respiratory 
infection, viral syndrome and related problems began in 
service.  Examination showed mild to moderate erythema of his 
oropharynx.  Tonsils were slightly enlarged.  Sinus series 
revealed no evidence of mass or polyp but there was evidence 
of nasal turbinate swelling.  The study was suggestive of 
maxillary sinusitis.  The diagnosis was allergic rhinitis 
with chronic symptomatology requiring nasal steroids, acute 
maxillary sinusitis, upper respiratory infections apparently 
exacerbate the sinusitis and allergic rhinitis.  

Also in January 2000, the veteran underwent an examination 
which focused on his orthopedic complaints.  He reported the 
rappelling injury and the discovery of the fracture in 1996.  
He explained it required approximately six weeks of physical 
therapy after which he returned to full duty as a marine.  He 
reported he injured the right shoulder while swimming in 
service.  Since service, he had been having pain in his knees 
after prolonged standing.  He took non-prescription pain 
reliever for his knee and shoulder problems.  The veteran had 
full range of motion of the knees and right shoulder, with 
mildly limited range of motion of the left shoulder 
passively.  There was evidence of symptom magnification.  
Muscle strength was 5/5 on the left, with breakaway weakness 
suggestive of lack of full effort on extending the elbow.  X-
rays of the shoulders and knees revealed no abnormalities; 
there was no evidence of previous fracture.  The examiner 
concluded that the knees were normal.  The impression 
regarding the shoulders was no evidence of residual injury 
from alleged fall in November 1995.  The physical findings 
did not substantiate the subjective complaints, nor did any 
X-ray findings corroborate any residual injuries.  

The veteran also underwent a VA contract examination for his 
eyes.  The ophthalmologist who examined the veteran noted his 
history of eye pain and conjunctivitis, as well as the 
incident with the contact lens solution in service.  The 
veteran reported that since the injury he had recurrent 
conjunctivitis approximately every six to seven months.  He 
wore contact lenses daily, removing them at night.  
Examination revealed visual acuity of counting fingers 
without correction, corrected to 20/20 bilaterally.  Visual 
field was normal.  The diagnosis was: 1. recurrent 
conjunctivitis, not service related, veteran was asymptomatic 
the day of the visit; 2. myopia, not service related.  

Records from Mann ENT Clinic dated in November 1999 show that 
the veteran was treated there for chronic tonsillitis, 
cerumen impaction, cervical adenopathy, deviated septum, 
turbinate hypertrophy and allergic rhinitis.  The examiner 
suspected that the veteran, who had just moved to the area, 
had trouble due to allergic diathesis and mild sinusitis.  
Records from Eye Care Associates and Family Vision Clinic 
show routine eye visits and visual acuity check-ups for 
refractive error correction from November 1996 to March 2001.  

Records from Doctor's Urgent Care show the veteran was 
treated on one occasion each in July 2001 and August 2001 for 
allergic rhinitis, sinus congestion and sore throat.  He was 
treated symptomatically for these problems.  

The veteran was scheduled for examinations related to all of 
his claimed disabilities in September 2002, but he failed to 
report for the examinations despite being informed of the 
date and time for examination.  

3.  Shoulder and Knee Disorders

The medical evidence fails to reflect a current diagnosis of 
a bilateral shoulder or knee disorder.  When a claim is filed 
for entitlement to service connection, there must be an 
initial finding of a current chronic disability.  Although a 
claimant may testify as to symptoms he or she perceives to be 
manifestations of disability (the veteran has complained of 
knee and shoulder pain bilaterally), the question of whether 
a chronic disability is currently present is one which 
requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Despite the fact that the January 2000 VA contract examiner 
was examining the veteran specifically to ascertain the 
nature of any of the claimed knee or shoulder disorders on 
appeal that might be present, the examiner was unable to find 
a basis for diagnosing any current disability of the knees or 
shoulders.  (X-rays were normal, no findings supporting 
subjective complaints on physical examination related to the 
knees and shoulders).  Inasmuch as arthralgia of the knees 
and shoulders were noted at separation from service, but not 
later, arthralgia is defined as pain in a joint (Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991)) and does not by 
itself, without a diagnosed or identifiable underlying malady 
or condition, constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).

Furthermore, although the veteran has been treated 
symptomatically for shoulder pain, the record is replete with 
reference to the lack of actual objective findings 
substantiating any assessment of a current shoulder 
disability.  Clearly, there is no currently diagnosed knee 
disorder.  Thus, no examiner has identified a current 
shoulder or knee disability related to service, and no 
chronic condition was noted at separation from service.  In 
September 2002, the veteran failed to report for an 
examination which might have been material to the outcome of 
the claim.  See 38 C.F.R. § 3.655(b) (2002)

As the preponderance of the evidence is against the veteran's 
bilateral shoulder or knee disorder service connection 
claims, there is not an approximate balance of positive and 
negative evidence regarding the merits of the claims that 
would give rise to a reasonable doubt in favor of the 
veteran.  Accordingly, the benefit-of-the-doubt rule is not 
applicable, and service connection for a bilateral knee 
disorder and a bilateral shoulder disorder is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

4.  Sinusitis/ rhinitis/upper respiratory infection, Deviated 
nasal septum and Throat disorder including Tonsillitis

The veteran has post-service diagnoses of acute maxillary 
sinusitis, allergic rhinitis with chronic symptomatology, 
upper respiratory infection, deviated nasal septum and 
tonsillitis.  However, no medical examiner has related the 
veteran's current diagnoses to service.  Although sinusitis, 
rhinitis/upper respiratory infection were present in service, 
nose, sinuses, mouth and throat and eyes were reportedly 
normal on separation examination.  No chronic condition was 
noted in service.  Current examination does not show that any 
of the current problems are related to service.  No medical 
examiner has related the conditions to service.  Although 
there has been periodic treatment since service for 
sinusitis, there has not been continuity of symptomatolgy 
which would support service connection under 38 C.F.R. 
§ 3.303(b).  This is because the treatment for the 
sinusitis/rhinitis and upper respiratory infections resumes 
in 1999, over a year since the veteran separated from 
service.  The veteran urges these conditions have been 
present since service.  Although a claimant may testify as to 
symptoms he or she perceives to be manifestations of 
disability, the question of whether a chronic disability is 
related to service is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As to deviated nasal septum and any throat disorder including 
tonsillitis, there is no medical opinion that these are 
related to service.  These conditions first manifested 
following service.  Although the veteran has reported that a 
service medical record of March 11, 1993, reflects positive 
findings of nasal septum deviation, that record indicates 
negative findings for septal deviation.  His nose was also 
normal on service separation examination.  Though sore throat 
was reported as a symptom during service when the veteran was 
treated for various conditions, there was no chronic 
condition of this nature in service.  

The Board also notes with regard to these claims that in 
August 1991 the veteran submitted a November 1999 private 
medical report in answer to the findings of the VA 
examination in January 2000 and to support his claim for 
service connection for chronic tonsillitis and nasal septal 
deviation.  Therefore, the RO scheduled him for further 
examination at a facility other that used for the January 
2000 examination.  However, the veteran failed to report to 
the scheduled examination in 2002.

As the preponderance of the evidence is against the veteran's 
sinusitis, rhinitis, upper respiratory infection, deviated 
nasal septum, and throat disorder, including tonsillitis, 
service connection claims, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of these claims that would give rise to a reasonable 
doubt in favor of the veteran.  Accordingly, the benefit-of-
the-doubt rule is not applicable, and service connection for 
a bilateral knee disorder and a bilateral shoulder disorder 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

In addition, the Board notes that lay statements and argument 
submitted by the veteran, to the effect that any diagnosed 
sinusitis, rhinitis, upper respiratory infection, deviated 
nasal septum, or throat disorder, including tonsillitis, was 
incurred in service, do not constitute probative evidence.  
In this regard, the Board observes that although the veteran 
can report his experiences and observations, as a lay person, 
lacking in medical training and expertise, he is not 
competent to address an issue requiring an expert medical 
opinion, to include medical diagnoses and opinions as to 
medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

5.  Eye injury/conjunctivitis

In the present case, the medical evidence reflects a current 
diagnosis of conjunctivitis, not related to service.  This 
opinion was provided by an ophthalmologist who was examining 
the veteran specifically to ascertain the nature and etiology 
of any of the claimed eye disorders on appeal that might be 
present.  There is no other diagnosed eye disorder.  
Refractive error is noted, but this is not a disease or 
disability for which service connection may be granted.  
38 C.F.R. § 3.303 (c).  Although a claimant may testify as to 
symptoms he or she perceives to be manifestations of 
disability, the question of whether a chronic disability is 
related to service is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Furthermore, although the veteran has been treated 
symptomatically for conjunctivitis, the record shows no 
medical opinion of a nexus or relationship between 
conjunctivitis and service.  Conjunctivitis was acute and not 
chronic in service.  The Board finds the uncontroverted 
opinion of the ophthalmologist in January 2000 to be 
persuasive and not inconsistent with the record.  This 
opinion indicates no relationship between the conjunctivitis 
and service.  As such, the Board adopts this opinion.  Though 
the veteran has urged there is a relationship, he is not 
competent to make render an opinion as to etiology.  Id.  
Moreover, although the veteran is correct in his assertion 
that the 2000 VA examiner did not have the record to review, 
in September 2002 the veteran failed to report for an 
examination which might have been material to the outcome of 
the claim.  See 38 C.F.R. § 3.655 (b).

As the preponderance of the evidence is against the veteran's 
eye injury/conjunctivitis service connection claims, there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the claims that would give rise to a 
reasonable doubt in favor of the veteran.  Accordingly, the 
benefit-of-the-doubt rule is not applicable, and service 
connection for eye injury/conjunctivitis is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a bilateral shoulder disorder is 
denied.

Service connection for a bilateral knee disorder is denied.

Service connection for eye injury/conjunctivitis is denied.

Service connection for sinusitis/ rhinitis/upper respiratory 
infection is denied.

Service connection for a throat disorder, including 
tonsillitis, is denied.

Service connection for deviated nasal septum is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


